Citation Nr: 9933767	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  92-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and T.G.L.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1963 to April 1965.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested during active duty service or within a year 
thereafter.

2.  The currently diagnosed  psychiatric disability is not 
shown to be related to active duty.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred as a 
result of active military service.  38 U.S.C.A. § 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his psychiatric disorder was caused 
by a head injury sustained in service; that after this 
injury, he began to hear voices; that he then tried to commit 
suicide by cutting his wrist; and that he received follow up 
psychiatric care in service. 

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of diagnoses of 
schizophrenia.  The veteran has reported inservice treatment 
for his chronic acquired psychiatric disorder, which he is 
competent to provide.  Furthermore, a VA physician has 
provided the necessary nexus.  The Board also finds that the 
VA has complied with its obligation to assist him with the 
development of his claim.  The record does not indicate, and 
the veteran does not contend, that there is pertinent 
evidence that has not been associated with the veteran's 
claims folder.

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection may be granted if an acquired chronic 
psychiatric disorder was incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Furthermore, where a 
veteran served for ninety (90) days or more and develops a 
psychosis to a degree of 10 percent within one year from date 
of separation from service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  If a condition noted 
during service is not shown to be chronic, continuity of 
symptoms sufficient to establish the chronic character of the 
condition after service must be present for an appropriate 
grant of service connection.  38 C.F.R. § 3.303 (1999).  

As noted above, the veteran claims that he sustained a head 
injury in a motor vehicle related accident and also received 
treatment for a suicide attempt in service.  Significantly, 
however, the veteran's service medical records do not show 
any complaints or treatment related to a psychiatric 
disability or a motor vehicular accident.  The service 
medical records do show that in February 1965, he was bought 
to sick bay with a history compatible with drug ingestion.  
He reported taking twelve pills of "red devils" (Seconal) 
and a pint of rum.  He reportedly passed out and was returned 
to the ship by ship patrol.  At that time, the examination 
revealed only alcohol intoxication.  That morning, he awoke 
to find his wedding band missing and was accompanied by an 
officer to retrieve it.  Reportedly, he ingested his four 
remaining pills and became drowsy.  At this time, he related 
the story to the medical officer.  He was given Ritalin and 
coffee.  After an eight-hour period of observation he was 
alert and returned to full duty.  His April 1965 separation 
examination report does not reflect any physical or 
psychiatric abnormalities.  Additionally, the veteran did not 
report a history of a head injury or psychiatric care. 

In determining that the claim was well grounded, the 
veteran's statements indicated inservice treatment and were 
adequate for the purposes of well-grounding the claim.  In 
evaluating these statements, however, even before addressing 
their credibility, the Board observes that they lack 
probative weight insofar as tending to prove the existence of 
schizophrenia in service is concerned.  They also lack 
probative weight insofar as tending to prove that the cause 
of schizophrenia can be found in service.  Matters involving 
medical diagnosis and medical etiology are beyond the 
competency of laymen.  Layno v. Brown, 6 Vet. App. 465 
(1994); Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

With respect to the credibility of the veteran's 
representations, the Board finds that their credibility is 
limited because his description of the events has varied over 
time.  For instance, in the January 1990 Report of Accidental 
Injury, he reported that after he was drugged and 
unconscious, he fell out of a shore patrol truck and was 
unconscious for two days.  At his May 1990 VA examination, he 
added that "around the same time" he slashed his wrist 
during his stay in sick bay.  However, on VA examination in 
June 1996, he claimed that his head injury resulted when he 
was a passenger in a military vehicle that "flipped".  He 
alleged further that he was unconscious for three days. 

While the veteran claims that he received psychiatric 
treatment during service, the record is void of any 
corroborating evidence.  The Board places greater weight on 
contemporaneous records than on his assertions.   In general, 
contemporaneous records do not suffer from distortion due to 
the passage of time, nor are they colored by any desire to 
enhance a current claim.  Also, the veteran's lack of 
credibility in this case has been noted.  In light of both 
the variances in his statements and fact that the service 
medical records are devoid of reference to the alleged 
suicide attempt or to the psychotic symptoms claimed by the 
veteran, the Board finds that he did not exhibit signs or 
symptoms of schizophrenia in service.  In this regard, the 
Board has considered the testimony of a fellow serviceman to 
effect that the veteran began to act strangely in service.  
Such testimony is not probative evidence with respect to the 
existence of schizophrenia in service.  As a layman, this 
witness lacks the necessary medical expertise to make a 
medical diagnosis.

Moreover, there are no records of a post service psychiatric 
disorder until the mid- 1980's, when diagnoses including 
opioid dependence, cocaine dependence, schizoaffective 
disorder and schizophrenia were recorded.  Importantly, this 
was approximately 20 years after service discharge.  Cf. 
Mense v. Derwinski, 1 Vet.App. 354 (1991) (veteran failed to 
provide evidence of continuity of symptomatology of low back 
condition).  It should be noted that drug abuse is considered 
to be of willful misconduct origin and it may not be service 
connected as a primary condition.  See 38 U.S.C. § 105(a), 
1110 (West 1991).

In comparing the contemporaneous medical records - both 
service medical records and post-service VA treatment records 
- with the veteran's statements, the Board gives more weight 
to the contemporaneous medical records, for the reasons noted 
above.  In contrast to the contemporaneous medical records, 
the Board finds the veteran's accounts of his medical history 
less reliable and of limited probative value.  

Having concluded from this evidence that schizophrenia was 
not present until many years after service, the question that 
remains is whether schizophrenia was caused by an incident of 
service.  As noted, the veteran believes schizophrenia was 
caused by a head injury in service.  His opinion, as that of 
a layman, has no weight on this question of medical etiology.  
This is not the case with the opinion of the VA physician who 
examined him in June 1996 and stated: 

In regard to the etiology of 
schizophrenia.  This veteran described an 
accident while in the service which was 
[illegible] with the onset of his 
delusions and hallucinations.  This 
accident involved being a passenger in a 
military vehicle which "flipped" 
causing him to have [a] head injury and 
being unconscious for 3 days.  He forgot 
date of the injury.  This accident during 
service could be considered as a 
precipitating factor for the onset of his 
schizophrenic condition.  

This opinion, standing alone, is probative enough to make 
this claim well grounded; however, it is insufficient to 
establish service connection.  Initially, it is pointed out 
that this statement speculative.  Moreover, this physician 
relied on the veteran's account of his medical history, a 
circumstance that makes the doctor's conclusion even less 
persuasive, See, Reonal v. Brown, 5 Vet.App. 458, 460 (1993).  
This is particularly true in light of the fact that the 
service medical records are not consistent with the veteran's 
reported inservice medical history.  Moreover, apart from the 
veteran's assertions, there is no evidence that he was 
unconscious for three days following a head injury sustained 
when a motor vehicle flipped over in service. 

In short, the evidence falls short in several areas and does 
not support a grant of service connection for a chronic 
acquired psychiatric disorder.  As discussed above, there is 
no probative evidence of schizophrenia until approximately 20 
years subsequent to service discharge, and the veteran's 
statements lack credibility.  Moreover, there is no 
sufficiently medical evidence that links schizophrenia to his 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a chronic acquired psychiatric 
disorder.



ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

